                                                                                 no JS-6
 Case 2:17-cv-08704-DSF-JEM Document 103 Filed 07/12/19 Page 1 of 2 Page ID #:2280



  Robert F. Brennan, Esq. [S.B. #132449]
1 LAW OFFICES OF ROBERT F. BRENNAN, A P.C.
  2103 Montrose Avenue, Suite D
2 Montrose, Ca. 91020
  TEL. [818] 249-5291
3 FAX [818] 249-4329
  Email: rbrennan@brennanlaw.com
4
  Attorney for: Plaintiff: Hannah Weinstein
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10                                      )
     HANNAH WEINSTEIN, an Individual; ) Case No.: 2:17-cv-08704-DSF-JEM
11                                      )
                                        ) Hon. Dale S. Fischer
12         Plaintiff,                   )
                                        )
13         vs.                          )
                                        ) ORDER OF DISMISSAL WITH
14   EQUIFAX INFORMATION                ) PREJUDICE OF DEFENDANT
     SERIVCES LLC, a business entity;   ) EXPERIAN INFORMATION
15   EXPERIAN INFORMATION               ) SOLUTIONS, INC., ONLY
     SOLUTIONS, INC., is a Corporation; )
16   FIDELITY CAPITAL HOLDINGS,         )
     INC., is a business entity, form   )
17   unknown; and DOES 1-10, Inclusive, )
                                        )
18         Defendants.                  )
                                        )
19                                      )
                                        )
20                                      )_
21
22         Plaintiff Hannah Weinstein and Defendant Experian Information Solutions,

23   Inc. have announced to the Court that all matters in controversy between them

24   have been resolved.
25         A Stipulation of Dismissal with Prejudice has been signed and filed with the
26   Court. Having considered the Stipulation of Dismissal with Prejudice, the Court
27   makes and delivers the following ruling:
28
                                                     1
                     ORDER re: Stipulation of Dismissal With Prejudice of Experian, Only
 Case 2:17-cv-08704-DSF-JEM Document 103 Filed 07/12/19 Page 2 of 2 Page ID #:2281




1          IT IS ORDERED that the claims and causes of action asserted herein by

2    Plaintiff Hannah Weinstein against Defendant Experian Information Solutions, Inc.
3    are in all respects dismissed with prejudice.
4          IT IS SO ORDERED.
5    DATED: July 12, 2019
6
                                                   Honorable Dale S. Fischer
7                                                  UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      2
                      ORDER re: Stipulation of Dismissal With Prejudice of Experian, Only
